The petitioner, Ernest Key, was arrested and brought before a justice of the peace of Carter county, charged with the murder of George Whitford. At the preliminary hearing the justice found that there was probable cause for believing that the petitioner was guilty of murder as charged, and ordered him held to answer in the district court, without bail. Thereafter an application was made to the district judge of Carter county for bail, *Page 395 
and the same was denied. Upon consideration of the petition and the evidence adduced in support thereof, including the evidence taken at the preliminary hearing before the justice of the peace and upon the application for bail before the district judge, this court finds that the petitioner is not entitled to bail. Upon a consideration of the testimony and other proof, it appears that the petitioner has not met the burden of showing that the proof of his guilt is not evident nor the presumption thereof great. The application for bail is therefore denied.